DETAILED ACTION

Status of Claims
This action is a non-final office action in response to the claims filed on 09/15/2019.
Claims 1 – 20 are currently pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites the limitation “receiving authorization for payment for or,” Examiner suggests removing the second for. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

The term "close proximity" in claim 5 is a relative term which renders the claim indefinite.  The term "close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in For example, “close proximity” could be interpreted as a distance of several inches, to several miles. For the purpose of examination, the term “close proximity” will be interpreted as an distance for which a user device could be used in association with a parking space e.g., from any distance measured in inches or miles, or equivalents thereof.

Claim 20 recites the limitation "the message" in claim 20, line 2. There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a request for a parking space,” “determining an available parking space based, at least in part, on the received request,” and “transmitting an identification of the determined available parking space” (Claim 1) / “transmitting a request for a parking space,” “receiving an identification of the determined available parking space… the identification based, at least in part, on the transmitted request” (Claim 8) / “detecting… a first location,” “detecting… a second location of an open parking space,” “sending a message… identifying the open parking space” (Claim 9).
	2A Prong 1: The limitations of “receiving… a request for a parking space,” “determining an available parking space based, at least in part, on the received request,” and “transmitting an identification of the determined available parking space” (Claim 1) / “transmitting a request for a parking space,” “receiving an identification of the determined available parking space… the identification based, at least in part, on the transmitted request” (Claim 8) / “detecting… a first location,” “detecting… a second location of an open parking space,” “sending a message… identifying the open parking space” (Claim 9), as drafted, are processes that, under the broadest reasonable 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server” and “client device” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “parking space” and “location” in independent claims are recited at a high level of generality and are merely limiting the field of use to the reservations / parking industry.  The limitations of “receiving… a request to reserve a parking space” / “transmitting a request for a parking space,” “transmitting/receiving an identification… to the client device,” and “sending a message to the client device” is mere extra-solution activity that is appended to the abstract idea and does not amount to significantly more (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server” and “client device” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Furthermore, dependent claims 2 – 7 & 10 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “client device,” “enforcement entity device,” “communication network,” “the Internet,” “display controller,” “sensor,” and “wireless communication network” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components / software (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “parking meter,” “parking space,” “geographic location,” “vehicle,” and “enforcement entity” in dependent claims are recited at a high level of generality and limit the field of use to the field of reservations. 
The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 & 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 20130176147 A1).

As per claim 1, Anderson teaches Anderson teaches a method for parking management, the method comprising:

• receiving, at a parking management server, a request for a parking space from a client device (See [0032], noting a computing system 320 (server, 0029) receiving a query for available parking spaces from a software application running on the individual's mobile phone. Also see [0034] & Fig. 4, step 400, noting computing system 320 receiving a query from “individual I9.” Also see [0044] & [0046], noting receiving a parking space query from a user’s mobile phone.);

• determining an available parking space based, at least in part, on the received request (See [0036] and Fig. 4, step 420, noting that “In step 420, the computing system may determine whether there is an empty parking space meeting the requirements of individual I9 and vehicle V9.” Also see [0041], noting the system providing a space requester with “an indexed location of one or more parking spaces” and “a graphical ; and

• transmitting an identification of the determined available parking space to the client device (See [0036] & Fig. 4, step 470, noting that “If there is an empty space available, then processing continues to step 470 where the computing system directs the individual to the available parking space. For example, the computing system may point out that there is an available parking in parking lot P2 parking space L3.” Also see Fig. 6, step 670 & [0048].).

As per claim 2, Anderson teaches all of the limitations of claim 1 as stated above. Anderson further discloses: 

• wherein receiving the request comprises receiving a geographic location of the client device (See [0034] & [0046], noting that the “query may include the GPS tracking information about the vehicle or individual such as position.”). 

As per claim 3, Anderson teaches all of the limitations of claim 1 as stated above. Anderson further discloses:

• wherein receiving the request comprises receiving an inquiry having a location of a preferred parking space from the client device (See [0041] & [0053], noting receiving a selection of a parking space location that is “most desirable” from the individual.).

As per claim 4, Anderson teaches all of the limitations of claim 1 as stated above. Anderson further discloses:

• wherein determining the available parking space comprises determining an available parking space based at least in part, on a geographic location of the client device (See [0034] & [0046], noting that the “query may include the GPS tracking 

As per claim 5, Anderson teaches all of the limitations of claim 4 as stated above. Anderson further discloses: 

• wherein determining the available vehicle parking space based at least in part, on the location of the client device comprises determining an available parking space in close proximity to the location of the client device (See [0032], noting displaying to the user the results of querying for an available space at a mall when the individual’s vehicle is “at a predetermined distance or travel time from mall.” Also see [0034], [0044], [0046], & [0048], noting querying for an available space at a destination when the user “reaches a certain distance (e.g., 1 mile or 1 minutes) from the destination.”).

As per claim 6, Anderson teaches all of the limitations of claim 1 as stated above. Anderson further discloses:

• wherein determining the available parking space comprises determining an estimated time of arrival of the client device at the available parking space (See [0041], noting providing “multiple choices with various ETAs, perhaps ranked by ETA. In the alternative, requesting individual 19 may be provided a graphical map showing the various parking spaces available including ETAs for each parking space.” Also see [0052] – [0053], noting determining the “time of I9 reaching the same location in vehicle V9.” Also see [0034], [0044], esp. [0046], & [0048], noting querying for an available space at a destination when the user “reaches a certain distance (e.g., 1 mile or 1 minutes) from the destination.”).

As per claim 8, Anderson teaches a method for requesting a parking space, the method comprising: 

• transmitting a request for a parking space from a mobile device to a parking management server (See [0032], noting a computing system 320 (server, 0029) receiving a query for available parking spaces from a software application running on the individual's mobile phone. Also see [0034] & Fig. 4, step 400, noting computing system 320 receiving a query from “individual I9.” Also see [0044] & [0046], noting receiving a parking space query from a user’s mobile phone.); wherein

• receiving an identification of the determined available parking space from the parking management server, the identification based, at least in part, on the transmitted request (See [0036] & Fig. 4, step 470, noting that “If there is an empty space available, then processing continues to step 470 where the computing system directs the individual to the available parking space. For example, the computing system may point out that there is an available parking in parking lot P2 parking space L3.” Also see Fig. 6, step 670 & [0048].).

As per claim 9, Anderson teaches a method for managing parking on a server, comprising:

• detecting by a server a first location of a client device (See [0034] & [0046], noting that the “query may include the GPS tracking information about the vehicle or individual such as position.” Also see [0017], [0031] – [0032], noting receiving a GPS location for the user’s device. As per [0036] & [0048], an available space is determined based upon having received the user’s GPS location with the query for an available space. Also see [0039] – [0040], noting determining assigning a space to a vehicle based on its ETA based on tracking its location.);

• detecting by the server a second location of an open parking space (See [0036] and Fig. 4, step 420, noting that “In step 420, the computing system may determine whether there is an empty parking space meeting the requirements of individual I9 and vehicle V9.” Also see [0041], noting the system providing a space requester with “an 

• and sending a message to the client device identifying the location of the open parking space (See [0036] & Fig. 4, step 470, noting that “If there is an empty space available, then processing continues to step 470 where the computing system directs the individual to the available parking space. For example, the computing system may point out that there is an available parking in parking lot P2 parking space L3.” Also see Fig. 6, step 670 & [0048].).

As per claim 10, Anderson teaches all of the limitations of claim 9 as stated above. Anderson further discloses wherein the message includes at least one of: 

• a status of the parking space, cost of an associated parking fee, directions to the parking space (See [0036], noting sending a status that an empty space isavailable, then processing continues to step 470 where the computing system directs the individual to the available parking space.), a remuneration associated with the location of the open parking space or an indication that fees for parking in the open parking space are prepaid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Miyauchi (US 20050182671 A1).

As per claim 7, Anderson teaches the method of claim 1.  However, Anderson fails to explicitly disclose the following as taught by Miyauchi, 

• wherein transmitting the identification of the determined available parking space comprises transmitting a time range when the determined available parking space is available (See [0078] – [0080], noting that “The parking space management device 50 generates the vacant parking space list and replies to the communication device B…the parking space management device 50 generates the vacant parking space list, as illustrated in FIG. 5, in which data is compiled with respect to items of distance, vacant time, fee, category, and conditions. An example of files is such that distance: 100 m, vacant time: 8:00 to 20:00 [time range]…When a parking space is selected from the vacant parking space list…The parking space management device 50 extracts the position of the parking space [identification] from the parking space list 52a and transmits it to the communication device B.”).

.

Claims 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Stefik (US 20150138362 A1).

As per claim 11, Anderson all of the limitations of claim 9 as stated above. Regarding the following limitation, Anderson fails to explicitly disclose what is taught by Stefik: 

• sending a command to a display controller proximate the open parking space to display a graphic indicating that the open parking space is reserved (See [0024], Fig. 2 showing...”a smart parking device with a vehicle sensor and parking indicator. As per [0084], the server sends “a message back to the end-user device and requests the associated parking device 21 or parking services kiosk 19 to update [command] the parking availability indicator 23 [display controller] appropriately or display some other message.” As per [0153], noting that “the parking indicator 23 on a reserved parking space 24 would indicate "Reserved"... to discourage unauthorized motorists from parking in that space.” Therefore, the server issues a command to a device next to a space to display a space status such as “reserved.”).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Stefik, in order to discourage unauthorized motorists from parking in an open parking space, as taught by Stefik ([0153]).

As per claim 14, Anderson teaches the method of claim 1.  Regarding the following limitation, Anderson fails to explicitly disclose what is taught by Stefik: 

receiving authorization for payment for or authorizing reimbursement for payment or a parking fee associated with a reserved parking space (See [0206], noting authorizing reimbursement for a parking space fee “When the customer provides some form of identification to the merchant (step 212), such as an electronic banking card, driver's license, or receipt provided by the parking device 21 or parking services kiosk 19, the parking services 12 attempts to locate the parking event (step 213) and, if successfully found, validate the parking (step 214), which generally tenders payment [reimbursement], at least in part, for the use of the parking space 24.” ).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Stefik, because it allows merchants to reimburse payment towards parking in exchange for the customer’s patronage, as taught by Stefik ([0206]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Todasco (US 20160133134 A1).

As per claim 12, Anderson teaches the method of claim 9.  However, Anderson fails to explicitly disclose what is taught by Todasco, 

• sending alerts to the client device indicating that the parking space is prepaid (See [0011], noting that a beacon transmits an offer for a prepaid space (paid for by a merchant), to the user device for the user to shop at the merchant’s store.). 

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Todasco, in order get users to visit their store and spend a certain amount of money as taught by Todasco ([0050]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Silberberg (US 20150120430 A1).

As per claim 13, Anderson teaches the method of claim 9.  However, Anderson fails to explicitly disclose what is taught by Silberberg, 

• sending a coupon to the client device based on the first location or the second location or a combination thereof (See [0024], noting that “In a typical use case, a user parks in a car parking space [second location] and enters details of the parking request into the parking application such as where they have parked...Once the user has completed details of their parking request 110, the user can be provided 120 with access to one or more electronic coupons via the parking application... one or more coupons are delivered by being transmitted to the user's mobile device.”).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Silberberg, because providing coupons on receipts, for example at super markets, is ineffective in reaching a target audience because those tickets are received after the customer has already finished shopping at that super market.  The benefit of providing the coupon, associated with the location of a parking space, while they are parking, allows for a better technique at reaching a larger target audience that may not have shopped at the super market before, as suggested by Silberberg ([0003-0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson / Stefik, in further view of Blandin (US 20160292707 A1).

As per claim 15, Anderson / Stefik teach the method of claim 14.  Regarding the limitation:

• authorizing payment for a pro-rata portion of a parking fee based on a percentage of total registered purchases, Anderson does not explicitly disclose, however Stefik further teaches authorizing payment for a pro-rata portion of a parking fee based on sales data in [0206]. 

To the extent to which Anderson in view of Stefik do not appear to explicitly disclose the sales data being percentage of total registered purchases, Blandin teaches this element. Blandin, in [0042], describes a retail incentive program that analyzes a customer’s profile.  If the customer’s profile shows a significant percentage of the customer’s purchases are made at a specific retail establishment, the program offers a 5% parking discount for a purchase from the establishment. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the percentage of total registered purchases described by Blandin, for sales data described by Stefik. 
It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson / Stefik with the teachings of Blandin, because the retail incentive provides incentives such as parking discounts to encourage current customers to make purchases and leave the parking facility to provide parking space for additional customers when an alert is received (Blandin, [0012]).  Moreover, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Rahman (US 20150130641 A1).

As per claim 16, Anderson teaches the method of claim 1.  Anderson further teaches:

• receiving a signal from a sensor indicating that a vehicle is occupying a parking space (See [0043], noting that the system receives an indication of vehicles in spaces dues to sensors. Also see [0031], noting detecting a location of vehicles “using sensors embedded in parking lot 300.”); and



• changing a parking map based on the signal (e.g. The periodic occupancy notifications [signal] may eventually be relayed to the server 110 (e.g., via the relay nodes 125 [sensor], identity transceivers that are closest to the server 110 or located at edges of the wireless mesh network, etc.), wherein the server 110 may then update the occupancy map 114 based on all periodic occupancy notifications that were received over the multi-hop wireless mesh network. [0042]).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Rahman, in order to assist drivers in locating available parking spaces using an occupancy map, as taught by Rahman ([0043]).

Claim 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ratnakar (US 20060152349 A1).

As per claim 17, Anderson teaches the method of claim 1.  Anderson does not explicitly disclose the following limitation, however Ratnakar does: 

• determining that a parking space is occupied by a vehicle and that a fee is unpaid for a current occupant of the parking space and sending a notice to a parking enforcement device based on the determination (See [0034], noting that “The payment status of the parked vehicle is checked after the lapse of the grace period. If no payment is posted within the grace period, it is determined to be delinquent and the smart parking meter (100) is instructed to issue a parking ticket...It also activates the visual and/or audio alarm (103, 104) to alert a nearby parking official. The smart parking meter (100) may also be programmed to alert a parking official on a portable communication device.).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Ratnakar, in order to eliminate the need for an enforcement officer to visually inspect each parking meter along the route by sending a notice to the officer’s device, as taught by Ratnakar ([0004]).

As per claim 18, Anderson / Ratnakar teach the method of claim 17. Regarding the following limitations, Anderson does not explicitly disclose, however  Ratnakar further teaches:

• automatically processing a fine for a parking violation by sending an alert to an enforcement entity device (See [0034], noting that “If no payment is posted within the grace period, it is determined to be delinquent and the smart parking meter (100) is instructed to issue a parking ticket...It also activates the visual and/or audio alarm (103, 104) to alert a nearby parking official. The smart parking meter (100) may also be programmed to alert a parking official on a portable communication device.”),

• receiving a command to issue a notice of the fine from the enforcement entity (See [0034], noting that “If no payment is posted within the grace period, it is determined to be delinquent and the smart parking meter (100) [enforcement entity] is instructed [command] to issue a parking ticket.  The information contained in the parking ticket includes nature of violation, penalty, payment due date, accepted forms of payment and any other relevant information; similar to information contained in a conventional parking ticket [notice of a fine].),

• and issuing the notice of the fine to the client device associated with the vehicle via a communication network including at least one of the Internet, wireless communication network or at a parking meter associated with the parking space (See [0034], noting that “the RF reader (101) transmits parking ticket information to the RF tag (11) present on the said vehicle. As per [0027], “The RF tag (11) is connected to the .

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Ratnakar, in order to eliminate the need for an enforcement officer to visually inspect each parking meter along the route by sending an alert to the officer’s device, and increasing compliance of paying a fine by displaying the notice of a fine on the parking meter associated with the parking space, as taught by Ratnakar ([0004, 0034]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Unser (US 20150149264 A1).

As per claim 19, Anderson teaches the method of claim 1.  Anderson does not explicitly disclose, however Unser does:

• sending a message to the client device associated with a vehicle a predetermined amount of time previous to an expiration of a parking term to serve as a warning to a user to move their vehicle (See [0028], noting that “The processing server 108 may calculate an expiration time based on the rate data and the transaction amount paid by the consumer 102...Once the expiration time has been calculated, the processing server 108 may transmit an alert notification to the mobile device 110 of the consumer 102. For example, the processing server 108 may transmit alerts thirty minutes, fifteen minutes, and five minutes prior to the expiration.).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Unser, as a way for consumers using the parking space to know when their parking time will expire, without having them to calculate the amount of parking time purchased, and then identify the expiration time based on the time at which the payment was made or at .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Nerayoff (US 20140172519 A1).

As per claim 20, Anderson teaches the method of claim 1.  However, Anderson fails to explicitly disclose the following as taught by Nerayoff:

• wherein a user may automatically reserve and/or pay for the parking space by responding to the message (See [0223], noting that “Push technology supports functions such as: (1) initiating a payment sequence via text message...In connection with item (1), based on a vehicle identifier of the vehicle that has just begun use of a destination location such as a parking space. When the driver assents to the text message by replying with "yes", a credit card associated with the registered account may then get charged an appropriate usage fee.”).

It would have been obvious to one of ordinary skill in the art, at the time of filing the invention, to modify the teachings of Anderson with the teachings of Nerayoff, in order to enhance the user experience when it comes to paying for parking, as taught by Nerayoff ([0223]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eramian et al. (US 20160189324 A1) & Krivacic et al. (US 20140249742 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628